DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant added claims 5-15 from the February 1, 2021 Amendment.  Thus, claims 1-15 are pending.

Priority
3.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101
4.	No rejections under under 35 U.S.C. 101 are deemed warranted.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10, the phrase “based one or more methods selected from . . . facial recognition” is not clear, as the article claim is intertwined with a method claim.  Also, it is not a product by process claims.  Claims 3 and 4 contain similar issues.  
Claim 4, the acronym “IP” is not clearly defined.
Clarification is required.	

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al., US 7,155,199 in view of  Gatto et al., 7,565,353.
Zalewski discloses, e.g. Figs. 1-13 and related text, a system/method for managing and processing a consumer transaction comprising a Point of Sale (POS) system, e.g. Fig. 9, 1022, a consumer interface screen, e.g. 104, a terminal, e.g. 1021 
Gatto discloses, e.g. Figs 1-16 and related text, a power failure and a power restart function engine, e.g. 430, on what may be considered a media distribution unit that would inherently be contained in an enclosure.
Zalewski does not specifically disclose the term a media distribution unit or consumer recognition system as recited by Applicant.  However, the system of Zalewski may be viewed as a media distribution unit and the terminal may be viewed as a consumer recognition system.  
To have viewed the system/method of Zalewski to be viewed as including a media distribution unit having a restart function and a consumer recognition system contained in an enclosure would have been obvious to one of ordinary skill in the art in view of Gatto.  It is noted that placing a point-of-sale (POS) system in a fuel station, restaurant or retail store environment has been common knowledge in the art.  To have provide such for Zalewski, in view of Gatto, would have been obvious to one of ordinary skill in the art.  The motivation for doing such would be to implement common knowledge business practice to maximize sales potential.  Also, the language semantics as recited by Applicant does not define over Zalewski, as modified by Gatto, and is deemed an obvious design choice.

8.	Further references of interest is noted on the attached PTO-892.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789